The defendant-appellant by motion dated April 20, 1938, requests "that the record herein be enlarged and supplemented by incorporating therein all the instructions given by the Court to the jury in the above entitled matter, and the defendant's instructions I, II, III, V, VI, VII and VIII, which instructions were refused, for the reason that the defendant-appellant omitted to request the same in his praecipe."
In the month of August, 1937, the deficiencies in the record on appeal were brought to the attention of appellant by appellee's motion to dismiss the bill of exceptions, which was argued and decided in the month of September. The case was then briefed by both parties and placed on the calendar for argument. During the entire intervening period the appellant did nothing to amplify the record on appeal and offers no justification for his neglect. Appellant's failure to act promptly or within a reasonable time is inexcusable.
The request to enlarge the record is denied.